Rehearing granted, August 10, 2010



                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTA ERWIN PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:09-cr-00106-FL-1)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
William M. Gilmore, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A federal grand jury indicted Marta Erwin Perry for

possession of a firearm after having previously been convicted

of a crime punishable by a term of imprisonment exceeding one

year, in violation of 18 U.S.C. § 922(g)(1) (2006).                                 Perry filed

a   motion    to    dismiss       the    indictment        that     the      district      court

denied.       Perry       then    entered        a    guilty     plea     to        the   charge,

reserving     his    right       to     appeal       the   denial    of      his      motion    to

dismiss.      The court sentenced Perry to eighty-four months of

imprisonment        and    Perry       now     appeals.         Finding        no     error,    we

affirm.

             On appeal, Perry argues that the district court erred

in denying his motion to dismiss the indictment.                                    We review a

district court’s denial of a motion to dismiss an indictment de

novo.     United States v. Brandon, 298 F.3d 307, 310 (4th Cir.

2002) (citation omitted); see United States v. Thornton, 554
F.3d 443, 445 (4th Cir. 2009) (reviewing whether state felony

offense is a crime of violence de novo).

             Perry argues that he was legally innocent of violating

§ 922(g)(1)        because       his    prior        convictions       for     breaking        and

entering, larceny, speeding to elude, and breaking and entering

a   vehicle    were       not     punishable          by   a    term      of        imprisonment

exceeding     one     year.            While    Perry’s        argument        is    concededly

foreclosed by United States v. Harp, 406 F.3d 242, 246-47 (4th

                                                2
Cir. 2005), he argues that the subsequent decisions in United

States v. Rodriguez, 553 U.S. 337 (2008), and United States v.

Pruitt,     545 F.3d 416   (6th    Cir.     2008),    have    undermined         this

court’s holding in Harp.             We have thoroughly reviewed the record

and the relevant legal authorities and conclude that our holding

in   Harp   is    consistent     with      the   Supreme   Court’s         decision    in

Rodriguez.        Further, to the extent Pruitt may be inconsistent

with    Harp,     decisions     by   our    sister    circuits       are     simply   not

binding upon this court.

             We    therefore     affirm      the     judgment     of   the     district

court.      We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented    in     the    materials

before the court and argument would not aid in the decisional

process.

                                                                               AFFIRMED




                                            3